                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

GABRIEL JOSE NEVAREZ,

               Plaintiff,

v.                                                      No. 1:19-cv-00443-KG-SCY

MICHAEL T. ROCKHOLD,

               Defendant.

                                     FINAL JUDGMENT

       Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Court’s Memorandum Opinion

and Order dismissing Plaintiff’s case,

       IT IS ORDERED that this case is DISMISSED without prejudice.




                                          __________________________________
                                          UNITED STATES DISTRICT JUDGE
